IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 120 MM 2014
                              :
               Respondent     :
                              :
                              :
         v.                   :
                              :
                              :
THOMAS TAYLOR,                :
                              :
               Petitioner     :


                                     ORDER



PER CURIAM

      AND NOW, this 19th day of September, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.